[Cite as State v. Evans, 2021-Ohio-590.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Craig R. Baldwin, P.J.
                                               :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee    :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020CA00078
JAMIE EVANS                                    :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Licking County
                                                   Court of Common Pleas, Case No.
                                                   19CR1022



JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            March 3, 2021



APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant
WILLIAM HAYES                                      TODD BARSTOW
Licking County Prosecutor                          261 West Johnstown Road, Suite 204
By: PAULA M. SAWYERS                               Columbus, OH 43230
Assistant Prosecutor
20 S. Second Street, 4th Floor
Newark, OH 43055
[Cite as State v. Evans, 2021-Ohio-590.]


Gwin, J.,

        {¶1}     Defendant-appellant Jamie Evans [“Evans”] appeals the November 25,

2020 Judgment Entry of the Licking County Court of Common Pleas revoking her

community control and imposing sentence.

                                           Facts and Procedural History

        {¶2}     The Licking County Grand Jury indicted Evans on December 19, 2019 on

one count of Possession of Drugs, a felony of the fifth degree, and one count of

Possessing Drug Abuse Instruments, a misdemeanor of the second degree.

        {¶3}     By Judgment Entry filed August 4, 2020, the trial court scheduled a Change

of Plea hearing for August 21, 2020. [Docket Entry No. 33]. On August 18, 2020 the

probation department filed an Application for a Capias on the basis that Evans failed to

report and efforts to contact her had been unsuccessful. [Docket Entry No. 34]. A capias

was issued by Judgment Entry filed August 18, 2020. [Docket Entry No. 35]. On August

20, 2020 the magistrate found that Evans had violated the terms of her bond. [Docket

Entry No. 37]. On August 21, 2020 the trial court found that Evans had tested positive for

marijuana and Benzodiazepines. The trial court revoked Evans’s bond and continued the

Change of Plea hearing until Evans tests negative for drugs. [Docket Entry No. 39].

        {¶4}     On September 21, 2020, Evans appeared with counsel and entered guilty

pleas to both counts of the Indictment. During the Change of Plea and Sentencing

hearing the trial court sentenced Evans to, in relevant part,

                 On that basis today, I will impose a term of three years of community

        control here today.
Licking County, Case No. 2020CA00078                                                    3


             As terms of community control, I will order that you enter into and

      successfully complete the Star Program, which is a community-based

      correctional facility program, which is as good a drug treatment as I can

      provide to you. You need to remain at the Justice Center until you can get

      into the program.

Change of Plea and Sentencing Hearing, Sept. 21, 2020 at 19. See also, Judgment Entry,

Sept. 21, 2020 at 2. [Docket Entry No. 45].

      {¶5}   On October 20, 2020 the state filed a motion to revoke Evans’s community

control on the basis the Evans refused to enter the Star Program. [Docket Entry No. 53].

On October 23, 2020 the trial court found, after a hearing, that probable cause existed to

believe that Evans had violated the terms and conditions of her community control.

[Docket Entry No. 55]. On November 25th, Evans appeared in the trial court with counsel

and admitted the violations. After reviewing Evans’s criminal history, a report from the

probation department and the statement from Evans, the trial court ordered Evans to

serve a sentence of one year in the Licking County Jail as to count one, and a sentence

of sixty days as to count two. The trial court ordered concurrent service as to those

sentences. Judgment Entry, filed November 25, 2020 at 1-2. [Docket Entry No. 65].

                                      Assignment of Error

      {¶6}   Evans raises one Assignment of Error,

      {¶7}   “I. THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT BY

SENTENCING HER TO MORE THAN SIX MONTHS OF INCARCERATION IN THE

LICKING COUNTY JAIL AS A SANCTION FOR A VIOLATION OF HER COMMUNITY

CONTROL.”
Licking County, Case No. 2020CA00078                                                     4


                                       Law and Analysis

      {¶8}    In her sole assignment of error, Evans maintains the trial court could impose

no more than a six-month jail sentence pursuant to R.C. 2929.16(A)(6). Evans contends

that the twelve-month jail sentence imposed by the trial court exceeds the six-month

maximum limit set forth in R.C. 2929.16(A).

                                Standard of Appellate Review.

      {¶9}    Evans’s argument centers on an issue of law, not the discretion of the trial

court. “‘When a court’s judgment is based on an erroneous interpretation of the law, an

abuse-of-discretion standard is not appropriate. See Swartzentruber v. Orrville Grace

Brethren Church, 163 Ohio App.3d 96, 2005-Ohio-4264, 836 N.E.2d 619, ¶ 6; Huntsman

v. Aultman Hosp., 5th Dist. No. 2006 CA 00331, 2008-Ohio-2554, 2008 WL 2572598, ¶

50.’ Med. Mut. of Ohio v. Schlotterer, 122 Ohio St.3d 181, 2009-Ohio-2496, 909 N.E.2d

1237, ¶ 13.” State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d 440, ¶6.

Because the assignment of error involves the interpretation of a statute, which is a

question of law, we review the trial court’s decision de novo. Med. Mut. of Ohio v.

Schlotterer, 122 Ohio St.3d 181, 2009-Ohio-2496, 909 N.E.2d 1237, ¶ 13; Accord, State

v. Pariag, 137 Ohio St.3d 81, 2013-Ohio-4010, 998 N.E.2d 401, ¶ 9; Hurt v. Liberty

Township, Delaware County, OH, 5th Dist. Delaware No. 17 CAI 05 0031, 2017-Ohio-

7820, ¶ 31.

       Issue for Appellate Review: Whether R.C. 2929.16(A)(6) limits the trial court’s

 discretion when imposing a sentence for a community control violation to a six-month

                                      jail sentence.
Licking County, Case No. 2020CA00078                                                       5


       {¶10} A “community control sanction” is defined by R.C. 2929.01(E) as a sanction

that is not a prison term and is described in R.C. 2929.15 (community control), 2929.16

(residential sanctions), 2929.17 (nonresidential sanctions), and 2929.18 (financial

sanctions). A residential sanction that may be imposed pursuant to R.C. 2929.16 includes

a term of up to six months in a community-based correctional facility or jail. R.C.

2929.16(A)(1), (2). The duration of all community control sanctions imposed upon an

offender shall not exceed five years. R.C. 2929.15(A)(1). State v. Farner, 5th Dist. Ashland

No. 2011-COA-025, 2012-Ohio-317, ¶12.

       {¶11} If the conditions of community control are violated, R.C. 2929.15(B)

provides the trial court a great deal of latitude in sentencing the offender. R.C. 2929.15(B)

requires the court to consider both the seriousness of the original offense leading to the

imposition of community control and the gravity of the community control violation. After

finding that a defendant has violated community control sanctions, the sentencing court

may: (1) extend the period of the same community control sanction, but not beyond the

five-year maximum; (2) impose a more restrictive community control sanction for any

remaining period of time up to the five-year maximum; or (3) cancel the community control

sanction and impose a definite sentence of imprisonment within the range allowed for the

offense under RC 2929.14(A). R.C. 2929.15(C). State v. Brooks, 103 Ohio St.3d 134,

2004-Ohio-4746, 814 N.E.2d 837, ¶22.

       {¶12} Recently in State v. Castner, 2020-Ohio-4950, the Ohio Supreme Court

applied R.C. 2929.15(B) in a case where the defendant was convicted of aggravated

possession of drugs, a fifth-degree felony, in the Richland County Common Pleas Court.

He was placed on community control. He violated the terms of his community control by
Licking County, Case No. 2020CA00078                                                        6


getting kicked out of his drug treatment program after program staff discovered he was

using the facility's computers to contact young girls via a “Hello Kitty” themed email

account. The Ohio Supreme Court held, “The conditions imposed by the court mandating

that Castner complete the Alvis House and Re-Entry Court programs were plainly

substantive rehabilitative requirements that were specifically tailored to address Castner's

drug use and were aimed at reducing his likelihood of recidivism. Indeed, substance-

abuse treatment was the central focus of Castner's community-control sanction.” Id. at

¶16. The Supreme Court held, “Thus, the sentencing cap in R.C. 2929.15(B)(1)(c)(i) does

not apply, and the trial court had the discretion to sentence Castner to a 12-month prison

term. Castner, 2020-Ohio-4950, ¶18. [Emphasis added]. Accord, State v. Breedlove, 5th

Dist. Richland No. 2020 CA 0036, 2020-Ohio-5285, ¶12 (“The instant case is similar to

Castner. Appellant was originally convicted of possession of heroin. The violations of his

community control, which he admitted, were all drug-related violations of substantive

rehabilitative requirements specifically tailored to address his drug use and reduce his

likelihood of recidivism. We find the trial court did not abuse its discretion in sentencing

Appellant to twelve months incarceration for violation of community control which was

non-technical in nature.”). Emphasis added.

       {¶13} R.C. 2929.19(B)(5) states that when a sentencing court determines that a

community control sanction should be imposed, “[t]he court shall notify the offender that,

if the conditions of the sanction are violated, * * * the court * * * may impose a prison term

on the offender and shall indicate the specific prison term that may be imposed as a

sanction for the violation.” In the case at bar, Evans was notified during the original

sentencing hearing that the court could impose a one-year sentence for a violation of
Licking County, Case No. 2020CA00078                                                      7


community control sanctions. Upon finding that Evans had violated the conditions of her

community control, the trial court in the case at bar did not impose a more restrictive

residential sanction or a jail term pursuant to R.C. 2929.15(B)(1)(b) or R.C. 2929.16(A)(6).

Rather, the trial court cancelled Evans’s community control and imposed the original one-

year sentence. The jail sentence imposed in the case at bar, was not imposed pursuant

to R.C. 2929.16(A)(6); rather, because this is a TCAP case, application of R.C.

2929.34(B)(3)(c) mandated that Evans’s one–year sentence be served at the Licking

County Jail as opposed to a state correctional institution.

       {¶14} Accordingly, we find the trial court did not abuse its discretion in sentencing

Evans to twelve months incarceration in the Licking County Jail for violation of community

control which was non-technical in nature.

       {¶15} Evans’s First Assignment of Error is overruled.
Licking County, Case No. 2020CA00078                                                8


      {¶16} The judgment of the Licking County Court of Common Pleas is affirmed.



By Gwin, J.,

Baldwin, P.J., and

Delaney, J., concur